Title: To George Washington from William Crawford, 7 January 1769
From: Crawford, William
To: Washington, George



Dr sir
Spring gardin [Pa.] Jany 7th 1769

By V. Crawford Receved your Letter dated Novr 13th and inclosed twenty pounds Pensilvania mony.
I wrot you by Mr Harrison, he told me he gave Mrs Washington my Letter but you was not at home.
At my Return from Fredrick over the mountain, the Survayor was Runing Land out for such as was Redy to pay him, Emedetly I got him ⟨to Run⟩ out your Land, have done it as if for my self

taking all the good Land and Leveing all that was sory only som Joyning the Mill seat.
It came out in Locations as other Land—but was all Run out in one body but the survayor will be paid for Every 300 Acres notwith standing he run the hole in one body, he says it is the Rule of the Office, there is in Each Survay 332 and 333 Acres so I had good Meashure.
The Land you was to have of My Brother John Stephenson when the Survayor com was Located, he Lost all that is good without he can Purches the man’s Right which he intends to do if he can, but I dout it as People from Pensilvania hold Land High You Mentioned the Lins of the Colonys being Extended Soon or at Least Such a plan was on foot and that they Officers would Obtain there Lands Agreeable to his Majesties Proclamation.
I am at a Looss whare they will Lay it of as they Land to the Southard of Penns Line is very Sory Except in some spots unlass it is Layd of as you in a Letter before wrot me.
I have not bin Down on any Part of the Litle Conaway but has Convarsed with Numbers that has bin from the head to the Mouth ho tells me there is no Large bodys of good Land on it is Chiefly mountains and brooken Land with hear and there a peace of very good Land.
In a few days I intend ⟨of⟩ Monongahalia to Run out som Land there which Draft I shall bring Down with to your house About the first of Feby or Midle, I should have gone befor but was stopt by the Road as I had it to finish.
I have found out a peace or two More of good Land in Pens Line which you may have I have taken them good for you, if you Chuse them I cold have taken more if I had thought they Quitrents would have bin Lesend as it is from a pany to a half pany an Acre.
As Soon as I return from up the River I am to go over Monongahalia to Look at som Land two men has found on a Creek Calld Teen Mile Creek and if I Like the Land you shall have any of it you may Like I Shall be better able to satisfie you when I see you. Sir I am your most Hume Sarvt

W. Crawford


N.B. By the Commanding Officer at Fort pit there is a Negr⟨o⟩ woman sent me ho was taken las war from a place Calld Drapers Medows then they property of one Majr Winston ho is Sence

Dead their was at first 22 taken in all from him but savaral got away and got to there Master again.
I understand the Colony paid for them if so she now belongs to the Colony.
If it is not to much Trouble for you I should be oblidged to you to inquire and find out the Truth of the Matter and you to Purches her of the Colony for m⟨e⟩ Provided they would wait any time for the money. it would be doing me a great faviour.
There is three more I beleve I can get from the Nation with som Trouble, they wench I have Run away from them a cam to Fort pit.
I am a fraid there is som on the sien bying her alredy. W.C.

